 Case 1:19-cv-05816-RMB-JS Document 8 Filed 08/28/19 Page 1 of 2 PageID: 32



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



ANGELO DI VEROLI,                                           Case No. 1:19-cv-05816-JBS-JS
       Plaintiff,

       v.

FANTASEA RESORTS GROUP, INC.,

       Defendant.


                             NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Angelo Di Veroli

hereby dismisses this action without prejudice. Defendant has not yet answered the Complaint or

moved for summary judgment.



Dated: August 28, 2019            Respectfully submitted,

                                  /s/Stamatios Stamoulis
                                  Stamatios Stamoulis
                                  800 N. West Street, Third Floor
                                  Wilmington, DE 19801
                                  Telephone: (302) 999-1540
                                  Facsimile: (302) 762-1688
                                  stamoulis@swdelaw.com

                                  Counsel for Plaintiff
                                  Angelo Di Veroli




                                               1
 Case 1:19-cv-05816-RMB-JS Document 8 Filed 08/28/19 Page 2 of 2 PageID: 33




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties
who have appeared in this case on August 28, 2019, via the Court's CM/ECF system.


                             /s/Stamatios Stamoulis
                             Stamatios Stamoulis




SO ORDERED this ______ day of _______________, ______.


                                            _____________________________________
                                            UNITED STATES DISTRICT JUDGE




                                               2
